DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-2, 5-10, 13-18, & 21-26 of U.S. Application No. 15/944289 filed on 01/28/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed01/28/2021. Claims 1, 9, & 17 are presently amended. Claims 3-4, 11-12, & 19-20 are cancelled and Claims 21-26 are newly added. Claims 1-2, 5-10, 13-18, & 21-26 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose the limitation “generating first perception information perceiving the critical region using a first perception model of the perception models based on three-dimension sensor data; and generating second perception information perceiving a remaining area other than the critical region using a second perception model of the perception model based on two-dimension sensor data”. Applicant further argues “However, Braunstein never suggests how to generate first perception information perceiving the critical region based on three-dimension sensor data; and how to generate second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data”. Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hu discloses RADAR and Lidar that sense information and can output depth maps. The Lidar outputs a three-dimensional map or a Lidar frame of the surrounding area of the vehicle (see at least Hu, para. [0020]). The radar outputs a two-dimensional field of view and is able to detect surfaces in its field of view (see at least Hu, para. [0021]). The autonomous vehicle can compile these scan data of different types and in different formats into one scan image representing the field around the autonomous vehicle (see at least Hu, para. [0024]). Braunstein also discloses that images from the main camera and is able to perform vision processing to detect other vehicles, pedestrians, traffic signs, traffic lights and other road objects. Additionally the second processing device may calculate a camera displacement and based on the displacement, calculate a disparity of pixels between successive images and create a 3D reconstruction of the scene (e.g., a structure from motion) (see at least Braunstein, para. [0322]). Lopez discloses providing environment data, detecting objects through a perception apparatus and selecting a current scenario from a set of known scenarios for a current driving cycle displaying the critical region. In perceiving this information and the current scenario the vehicle is in, it able to determine a trajectory and maneuver through the current scenario. Through the perception information that the vehicle is able to acquire from the sensors it is able to help it move and depict the safest route to take (see at least Lopez, para. [0031-0032]). In conclusion, the 103 rejection is maintained provided the arguments above. 

 Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9-10, 13-14, 17-18, 21, 23 & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0158193A1 (“Lopez”), in view of  US 2019/0236955A1 (“Hu”), further in view of US 2017/0008521A1 (“Braunstein”)
As per claim 1 Lopez discloses
A computer-implemented method for operating an autonomous driving vehicle, comprising:
perceiving, by a perception module, a driving environment surrounding an autonomous driving vehicle (ADV) based on sensor data obtained from a plurality of sensors, generating perception information for a current driving cycle using a plurality of perception models (see at least Lopez, para. [0031-0032]: providing environment data, detecting objects in the environment data by means of an environment-perception apparatus, selecting a current scenario from a provided set of known scenarios by means of a scenario-interpretation apparatus on the basis of the detected objects, & para. [0039]: the environment data is provided by at least one sensor system, where the at least one sensor system detects the environment of the motor vehicle. Possible sensor systems here are all known sensor systems such as, for example, cameras, ultrasonic sensors, laser scanners, radar sensors, TopView cameras etc.);
planning, by a planning module, a trajectory for the current driving cycle based on the perception information for the current driving cycle received from the perception module (see at least Lopez, para. [0031-0032]: a maneuver-planning apparatus, and a controller, wherein the scenario-interpretation apparatus is designed to estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information, and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.);
determining a critical region surrounding the ADV based on the trajectory in view of a current location of the ADV (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information);
controlling the ADV to drive according to the trajectory (see at least Lopez, para. [0031-0032]: and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.),
wherein in generating the perception information for the next driving cycle (see at least Lopez, para. [0081-0082]: The environment data 7 is evaluated by the environment-perception apparatus 2 and objects are detected in the environment of the motor vehicle. This can take place, for example, by means of an underlying-surface-detection apparatus 10 and/or an object-detection apparatus 11. The environment data 7 which relates to the underlying surface is merged in the underlying-surface-detection apparatus 10. In the object-detection apparatus 11, there is correspondingly a fusion of the environment data 7 which describes objects in the environment of the motor vehicle 50. Detected objects can be, for example, other motor vehicles, relatively vulnerable road users (pedestrians, cyclists, etc.), or else road signs. The data relating to the detected objects is passed on from the environment-perception apparatus 2 to the scenario-interpretation apparatus 3. The latter evaluates the data and selects, on the basis of the evaluated data, a scenario 12 from a set of provided scenarios. A scenario can be, for example, turning to the left or turning to the right…), the method comprises:
generating first perception information perceiving the critical region using a first perception model of the perception models (see at least Lopez, para. [0060]: FIGS. 5a and 5b show the elementary situations 101.1, 101.2, 101.2, 101.4, 101.5, 101.6, 101.7 of an exemplary scenario which describes the turning of a motor vehicle 50 from a three-lane road onto a two-lane road, wherein the rights of way are regulated according to road signs, and the motor vehicle 50 does not have the right of way. In the first elementary situation 101.1, the motor vehicle 50 changes to turning left onto the left-hand lane and approaches the junction 61. The scenario-interpretation apparatus recognizes that the motor vehicle 50 is approaching an X junction 61 and that a left-hand turn is planned. This elementary scenario 101.1 has, as an attribute, a monitoring region 110.1 which comprises the pedestrian crossing and the regions to the left and right on the pedestrian crossing for monitoring a potential conflict point. The motor vehicle 50 must wait for passing pedestrians (or cyclists) and only if pedestrians are no longer crossing the road, or no longer wish to cross the road, is the enable criterion assigned to the elementary situation 101.1 satisfied.); and
generating second perception information perceiving a remaining area other than the critical region using a second perception model of the perception model. (see at least Lopez, para. [0062]: The next elementary situation 101.2 follows the first elementary situation 101.1 and takes into account, as a potential conflict point, a motor vehicle coming from the left. Correspondingly, a monitoring region 110.2 on the intersecting lane to the left in front of the motor vehicle 50 and a corresponding enable criterion (no other motor vehicle from the left) are assigned as attributes to the elementary situation 101.2.).
Lopez does not explicitly disclose
transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV,
wherein generating first perception information perceiving the critical region based on three-dimension sensor data; and
generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data,
wherein the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information.
Hu teaches
transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV (see at least Hu, para. [0041-0042]: In one implementation, the autonomous vehicle records raw sensor data, implements perception techniques to compile these sensor data into a scan image (e.g., a 3D scan image with object type, location, velocity, and trajectory annotations; or an object map), and executes a navigational action based on this scan image during one scan cycle, such as spanning a period of 50 milliseconds.. para. [0076-0077]: In one example, the autonomous vehicle records a first set of depth maps, via a set of depth sensors arranged on the autonomous vehicle, at approximately a first time during a scan cycle and compiles the first set of depth maps into a first scan image representing a set of surfaces in the scene that are visible to the autonomous vehicle at the first time in Block S110. The autonomous vehicle then wirelessly broadcasts a query for raw depth map data that intersects the ground area of interest and that was recorded at approximately the first time. para. [0088]:  The autonomous vehicle can also: detect and track an object in this sequence of past composite scan images; estimate a trajectory of the object based on changes in its geospatial locations during this sequence of previous composite scan images; verify this estimated trajectory based on a difference between the predicted and actual geospatial location of the object during the current scan cycle; and then extrapolate this trajectory forward into the future if validated (e.g., if the difference between the predicted and actual geospatial location of the object is less than a threshold difference). The autonomous vehicle can then autonomously elect and execute a next navigational action based on the scene, objects in the scene, and predicted trajectories of these objects, such as to reduce probability of future collision with these objects. para. [0096]: The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a human annotator computer or mobile device, wristband, smartphone, or any suitable combination thereof.).
(see at least Hu, para. [0020]: Each LIDAR sensor can output one three-dimensional depth map (or a “LIDAR frame”)-such as in the form of a 3D point cloud representing the LIDAR sensor and external surface within the field of view of the LIDAR sensor (i.e., once per scan cycle). ); and
generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data (see at least Hu, para. [0021]: The autonomous vehicle also includes a RADAR sensor arranged on the front of and facing outwardly from the front of the autonomous vehicle, configured to detect surfaces in its field of view; For example, the RADAR sensor can define an approximately 2D field of view extending horizontally and outwardly from the front of the autonomous vehicle;  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV, wherein generating first perception information perceiving the critical region based on three-dimension sensor data and generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data Hu in order to augment their perceptions of their environments to enable higher-confidence and higher-accuracy autonomous operation (see at least Hu, para. [0011]).
Braunstein teaches
(see at least Braunstein, para. [0293]: In some embodiments, one or more of the image capture devices (e.g., image capture devices 122, 124, and 126) disclosed herein may constitute a high resolution imager and may have a resolution greater than 5M pixel, 7M pixel, 10M pixel, or greater. & para. [0299]: Image capture devices 122 may have any suitable resolution capability (e.g., number of pixels associated with the image sensor), and the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126. In some embodiments, the image sensor(s) associated with image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution. & para. [0302]: Frame rate timing in image capture device 122, 124, and 126 may depend on the resolution of the associated image sensors. For example, assuming similar line scan rates for both devices, if one device includes an image sensor having a resolution of 640×480 and another device includes an image sensor with a resolution of 1280×960, then more time will be required to acquire a frame of image data from the sensor having the higher resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information of Braunstein 

As per claim 2 Lopez discloses
wherein the critical region surrounding the ADV includes one or more areas that the ADV may interfere with other traffic in the next driving cycle. (see at least Lopez, para. [0034]: If a specific scenario is detected or selected from a provided set of scenarios, for example, turning left at a junction, by the scenario-interpretation apparatus, this scenario comprises a plurality of elementary situations which must be run through successively. In each current elementary situation, the entire environment of the motor vehicle then can or need no longer be monitored but rather only a monitoring region which is assigned to this elementary situation.).

As per claim 5 Lopez discloses
wherein determining the critical region surrounding the ADV based on the trajectory in view of the current location of the ADV comprises:
determining a driving scenario associated with the ADV based on the trajectory and the current location of the ADV (see at least Lopez, para. [0038]: To select the scenario, the scenario-interpretation apparatus may also access information on a planned route, which information is provided by the maneuver-planning apparatus. The route comprises here, for example, the roads which are to be driven on from a starting point up to a destination of the automated driving. By taking into account the route it is easily possible to estimate a scenario, for example, turning left, early, if the route provides such a maneuver.); and
 (see at least Lopez, para. [0059]: If the elementary situation 101.0 describes, for example, a vehicle approaching a junction, the latter may be an X junction or a T junction. However, the environment data which is provided does not permit any clearly defined decision, with the result that only two hypotheses 109 can be postulated: the X junction then corresponds to the one potentially following elementary situation 101.1, and the T junction to the second potentially following elementary situation 101.2. If the motor vehicle then approaches the junction further, the provided environment data will generally become better, with the result that at some point a clearly defined decision can be made or a correction 115 of the previous hypothesis can be carried out. In this way, the currently present scenario is continuously checked and, if appropriate, corrected on the basis of currently provided environment data. As a result, a continuously up to date interpretation is possible.).

As per claim 6 Lopez discloses
further comprising constructing the critical region in view of the current location of the ADV based on the metadata describing the critical region of the driving scenario. (see at least Lopez, para. [0059]: If the motor vehicle then approaches the junction further, the provided environment data will generally become better, with the result that at some point a clearly defined decision can be made or a correction 115 of the previous hypothesis can be carried out. In this way, the currently present scenario is continuously checked and, if appropriate, corrected on the basis of currently provided environment data. As a result, a continuously up to date interpretation is possible.).

As per claim 9 Lopez discloses
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
perceiving, by a perception module, a driving environment surrounding an autonomous driving vehicle (ADV) based on sensor data obtained from a plurality of sensors, generating perception information for a current driving cycle using a plurality of perception models (see at least Lopez, para. [0031-0032]: providing environment data, detecting objects in the environment data by means of an environment-perception apparatus, selecting a current scenario from a provided set of known scenarios by means of a scenario-interpretation apparatus on the basis of the detected objects, & para. [0039]: the environment data is provided by at least one sensor system, where the at least one sensor system detects the environment of the motor vehicle. Possible sensor systems here are all known sensor systems such as, for example, cameras, ultrasonic sensors, laser scanners, radar sensors, TopView cameras etc.);
planning, by a planning module, a trajectory for the current driving cycle based on the perception information for the current driving cycle received from the perception module (see at least Lopez, para. [0031-0032]: a maneuver-planning apparatus, and a controller, wherein the scenario-interpretation apparatus is designed to estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information, and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.);
determining a critical region surrounding the ADV based on the trajectory in view of a current location of the ADV (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information);
controlling the ADV to drive according to the trajectory (see at least Lopez, para. [0031-0032]: and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.);
determining a critical region surrounding the ADV based on the trajectory in view of a current location of the ADV (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information);
controlling the ADV to drive according to the trajectory (see at least Lopez, para. [0031-0032]: and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.),
wherein in generating the perception information for the next driving cycle (see at least Lopez, para. [0081-0082]: The environment data 7 is evaluated by the environment-perception apparatus 2 and objects are detected in the environment of the motor vehicle. This can take place, for example, by means of an underlying-surface-detection apparatus 10 and/or an object-detection apparatus 11. The environment data 7 which relates to the underlying surface is merged in the underlying-surface-detection apparatus 10. In the object-detection apparatus 11, there is correspondingly a fusion of the environment data 7 which describes objects in the environment of the motor vehicle 50. Detected objects can be, for example, other motor vehicles, relatively vulnerable road users (pedestrians, cyclists, etc.), or else road signs. The data relating to the detected objects is passed on from the environment-perception apparatus 2 to the scenario-interpretation apparatus 3. The latter evaluates the data and selects, on the basis of the evaluated data, a scenario 12 from a set of provided scenarios. A scenario can be, for example, turning to the left or turning to the right…), the method comprises:
(see at least Lopez, para. [0060]: FIGS. 5a and 5b show the elementary situations 101.1, 101.2, 101.2, 101.4, 101.5, 101.6, 101.7 of an exemplary scenario which describes the turning of a motor vehicle 50 from a three-lane road onto a two-lane road, wherein the rights of way are regulated according to road signs, and the motor vehicle 50 does not have the right of way. In the first elementary situation 101.1, the motor vehicle 50 changes to turning left onto the left-hand lane and approaches the junction 61. The scenario-interpretation apparatus recognizes that the motor vehicle 50 is approaching an X junction 61 and that a left-hand turn is planned. This elementary scenario 101.1 has, as an attribute, a monitoring region 110.1 which comprises the pedestrian crossing and the regions to the left and right on the pedestrian crossing for monitoring a potential conflict point. The motor vehicle 50 must wait for passing pedestrians (or cyclists) and only if pedestrians are no longer crossing the road, or no longer wish to cross the road, is the enable criterion assigned to the elementary situation 101.1 satisfied.); and
generating second perception information perceiving a remaining area other than the critical region using a second perception model of the perception model. (see at least Lopez, para. [0062]: The next elementary situation 101.2 follows the first elementary situation 101.1 and takes into account, as a potential conflict point, a motor vehicle coming from the left. Correspondingly, a monitoring region 110.2 on the intersecting lane to the left in front of the motor vehicle 50 and a corresponding enable criterion (no other motor vehicle from the left) are assigned as attributes to the elementary situation 101.2.).
Lopez does not explicitly disclose

wherein generating first perception information perceiving the critical region based on three-dimension sensor data; and
generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data,
wherein the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information.
Hu teaches
transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV (see at least Hu, para. [0041-0042]: In one implementation, the autonomous vehicle records raw sensor data, implements perception techniques to compile these sensor data into a scan image (e.g., a 3D scan image with object type, location, velocity, and trajectory annotations; or an object map), and executes a navigational action based on this scan image during one scan cycle, such as spanning a period of 50 milliseconds.. para. [0076-0077]: In one example, the autonomous vehicle records a first set of depth maps, via a set of depth sensors arranged on the autonomous vehicle, at approximately a first time during a scan cycle and compiles the first set of depth maps into a first scan image representing a set of surfaces in the scene that are visible to the autonomous vehicle at the first time in Block S110. The autonomous vehicle then wirelessly broadcasts a query for raw depth map data that intersects the ground area of interest and that was recorded at approximately the first time. para. [0088]:  The autonomous vehicle can also: detect and track an object in this sequence of past composite scan images; estimate a trajectory of the object based on changes in its geospatial locations during this sequence of previous composite scan images; verify this estimated trajectory based on a difference between the predicted and actual geospatial location of the object during the current scan cycle; and then extrapolate this trajectory forward into the future if validated (e.g., if the difference between the predicted and actual geospatial location of the object is less than a threshold difference). The autonomous vehicle can then autonomously elect and execute a next navigational action based on the scene, objects in the scene, and predicted trajectories of these objects, such as to reduce probability of future collision with these objects. para. [0096]: The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a human annotator computer or mobile device, wristband, smartphone, or any suitable combination thereof.).
wherein generating first perception information perceiving the critical region based on three-dimension sensor data (see at least Hu, para. [0020]: Each LIDAR sensor can output one three-dimensional depth map (or a “LIDAR frame”)-such as in the form of a 3D point cloud representing the LIDAR sensor and external surface within the field of view of the LIDAR sensor (i.e., once per scan cycle). ); and
(see at least Hu, para. [0021]: The autonomous vehicle also includes a RADAR sensor arranged on the front of and facing outwardly from the front of the autonomous vehicle, configured to detect surfaces in its field of view; For example, the RADAR sensor can define an approximately 2D field of view extending horizontally and outwardly from the front of the autonomous vehicle;  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV, wherein generating first perception information perceiving the critical region based on three-dimension sensor data and generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data Hu in order to augment their perceptions of their environments to enable higher-confidence and higher-accuracy autonomous operation (see at least Hu, para. [0011]).
Braunstein teaches
wherein the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information (see at least Braunstein, para. [0293]: In some embodiments, one or more of the image capture devices (e.g., image capture devices 122, 124, and 126) disclosed herein may constitute a high resolution imager and may have a resolution greater than 5M pixel, 7M pixel, 10M pixel, or greater. & para. [0299]: Image capture devices 122 may have any suitable resolution capability (e.g., number of pixels associated with the image sensor), and the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126. In some embodiments, the image sensor(s) associated with image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution. & para. [0302]: Frame rate timing in image capture device 122, 124, and 126 may depend on the resolution of the associated image sensors. For example, assuming similar line scan rates for both devices, if one device includes an image sensor having a resolution of 640×480 and another device includes an image sensor with a resolution of 1280×960, then more time will be required to acquire a frame of image data from the sensor having the higher resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information of Braunstein in order to update the vehicle path using a higher resolution for an efficient navigational approach (see at least Braunstein, para. [0349]).

As per claim 10 Lopez discloses
wherein the critical region surrounding the ADV includes one or more areas that the ADV may interfere with other traffic in the next driving cycle. (see at least Lopez, para. [0034]: If a specific scenario is detected or selected from a provided set of scenarios, for example, turning left at a junction, by the scenario-interpretation apparatus, this scenario comprises a plurality of elementary situations which must be run through successively. In each current elementary situation, the entire environment of the motor vehicle then can or need no longer be monitored but rather only a monitoring region which is assigned to this elementary situation.).

As per claim 13 Lopez discloses
wherein determining the critical region surrounding the ADV based on the trajectory in view of the current location of the ADV comprises:
determining a driving scenario associated with the ADV based on the trajectory and the current location of the ADV (see at least Lopez, para. [0038]: To select the scenario, the scenario-interpretation apparatus may also access information on a planned route, which information is provided by the maneuver-planning apparatus. The route comprises here, for example, the roads which are to be driven on from a starting point up to a destination of the automated driving. By taking into account the route it is easily possible to estimate a scenario, for example, turning left, early, if the route provides such a maneuver.); and
performing a lookup operation in a database based on the driving scenario to obtain metadata describing the critical region corresponding to the driving scenario (see at least Lopez, para. [0059]: If the elementary situation 101.0 describes, for example, a vehicle approaching a junction, the latter may be an X junction or a T junction. However, the environment data which is provided does not permit any clearly defined decision, with the result that only two hypotheses 109 can be postulated: the X junction then corresponds to the one potentially following elementary situation 101.1, and the T junction to the second potentially following elementary situation 101.2. If the motor vehicle then approaches the junction further, the provided environment data will generally become better, with the result that at some point a clearly defined decision can be made or a correction 115 of the previous hypothesis can be carried out. In this way, the currently present scenario is continuously checked and, if appropriate, corrected on the basis of currently provided environment data. As a result, a continuously up to date interpretation is possible.).

As per claim 14 Lopez discloses
further comprising constructing the critical region in view of the current location of the ADV based on the metadata describing the critical region of the driving scenario. (see at least Lopez, para. [0059]: If the motor vehicle then approaches the junction further, the provided environment data will generally become better, with the result that at some point a clearly defined decision can be made or a correction 115 of the previous hypothesis can be carried out. In this way, the currently present scenario is continuously checked and, if appropriate, corrected on the basis of currently provided environment data. As a result, a continuously up to date interpretation is possible.).

As per claim 17 Lopez discloses
A data processing system, comprising:
a processor (see at least Lopez, para. [0085]: The device or parts thereof can also be embodied as a combination of hardware and software, for example, a microcontroller or microprocessor on which a corresponding computer program is executed.);
(see at least Lopez, para. [0085]: The device or parts thereof can also be embodied as a combination of hardware and software, for example, a microcontroller or microprocessor on which a corresponding computer program is executed.); and
a perception module and a planning module loaded in the memory and executed by the processor to perform operations (see at least Lopez, para. [0085]: The device or parts thereof can also be embodied as a combination of hardware and software, for example, a microcontroller or microprocessor on which a corresponding computer program is executed.), the operations including
perceiving, by a perception module, a driving environment surrounding an autonomous driving vehicle (ADV) based on sensor data obtained from a plurality of sensors, generating perception information for a current driving cycle using a plurality of perception models (see at least Lopez, para. [0031-0032]: providing environment data, detecting objects in the environment data by means of an environment-perception apparatus, selecting a current scenario from a provided set of known scenarios by means of a scenario-interpretation apparatus on the basis of the detected objects, & para. [0039]: the environment data is provided by at least one sensor system, where the at least one sensor system detects the environment of the motor vehicle. Possible sensor systems here are all known sensor systems such as, for example, cameras, ultrasonic sensors, laser scanners, radar sensors, TopView cameras etc.),
planning, by a planning module, a trajectory for the current driving cycle based on the perception information for the current driving cycle received from the perception module (see at least Lopez, para. [0031-0032]: a maneuver-planning apparatus, and a controller, wherein the scenario-interpretation apparatus is designed to estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information, and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.),
determining a critical region surrounding the ADV based on the trajectory in view of a current location of the ADV (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information),
controlling the ADV to drive according to the trajectory (see at least Lopez, para. [0031-0032]: and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.);
(see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information);
controlling the ADV to drive according to the trajectory (see at least Lopez, para. [0031-0032]: and wherein the controller is designed to drive the motor vehicle, insofar as the at least one enable criterion is satisfied, along a trajectory, planned by the maneuver-planning apparatus, as far as the destination point in an automated state by controlling at least one actuator system of the motor vehicle, and the scenario-interpretation apparatus is also designed to process, after the reaching of the destination point, a subsequent elementary situation of the current scenario.),
wherein in generating the perception information for the next driving cycle (see at least Lopez, para. [0081-0082]: The environment data 7 is evaluated by the environment-perception apparatus 2 and objects are detected in the environment of the motor vehicle. This can take place, for example, by means of an underlying-surface-detection apparatus 10 and/or an object-detection apparatus 11. The environment data 7 which relates to the underlying surface is merged in the underlying-surface-detection apparatus 10. In the object-detection apparatus 11, there is correspondingly a fusion of the environment data 7 which describes objects in the environment of the motor vehicle 50. Detected objects can be, for example, other motor vehicles, relatively vulnerable road users (pedestrians, cyclists, etc.), or else road signs. The data relating to the detected objects is passed on from the environment-perception apparatus 2 to the scenario-interpretation apparatus 3. The latter evaluates the data and selects, on the basis of the evaluated data, a scenario 12 from a set of provided scenarios. A scenario can be, for example, turning to the left or turning to the right…), the method comprises:
generating first perception information perceiving the critical region using a first perception model of the perception models (see at least Lopez, para. [0060]: FIGS. 5a and 5b show the elementary situations 101.1, 101.2, 101.2, 101.4, 101.5, 101.6, 101.7 of an exemplary scenario which describes the turning of a motor vehicle 50 from a three-lane road onto a two-lane road, wherein the rights of way are regulated according to road signs, and the motor vehicle 50 does not have the right of way. In the first elementary situation 101.1, the motor vehicle 50 changes to turning left onto the left-hand lane and approaches the junction 61. The scenario-interpretation apparatus recognizes that the motor vehicle 50 is approaching an X junction 61 and that a left-hand turn is planned. This elementary scenario 101.1 has, as an attribute, a monitoring region 110.1 which comprises the pedestrian crossing and the regions to the left and right on the pedestrian crossing for monitoring a potential conflict point. The motor vehicle 50 must wait for passing pedestrians (or cyclists) and only if pedestrians are no longer crossing the road, or no longer wish to cross the road, is the enable criterion assigned to the elementary situation 101.1 satisfied.); and
generating second perception information perceiving a remaining area other than the critical region using a second perception model of the perception model. (see at least Lopez, para. [0062]: The next elementary situation 101.2 follows the first elementary situation 101.1 and takes into account, as a potential conflict point, a motor vehicle coming from the left. Correspondingly, a monitoring region 110.2 on the intersecting lane to the left in front of the motor vehicle 50 and a corresponding enable criterion (no other motor vehicle from the left) are assigned as attributes to the elementary situation 101.2.).
Lopez does not explicitly disclose
transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV,
wherein generating first perception information perceiving the critical region based on three-dimension sensor data; and
generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data,
wherein the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information.
Hu teaches
transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV (see at least Hu, para. [0041-0042]: In one implementation, the autonomous vehicle records raw sensor data, implements perception techniques to compile these sensor data into a scan image (e.g., a 3D scan image with object type, location, velocity, and trajectory annotations; or an object map), and executes a navigational action based on this scan image during one scan cycle, such as spanning a period of 50 milliseconds.. para. [0076-0077]: In one example, the autonomous vehicle records a first set of depth maps, via a set of depth sensors arranged on the autonomous vehicle, at approximately a first time during a scan cycle and compiles the first set of depth maps into a first scan image representing a set of surfaces in the scene that are visible to the autonomous vehicle at the first time in Block S110. The autonomous vehicle then wirelessly broadcasts a query for raw depth map data that intersects the ground area of interest and that was recorded at approximately the first time. para. [0088]:  The autonomous vehicle can also: detect and track an object in this sequence of past composite scan images; estimate a trajectory of the object based on changes in its geospatial locations during this sequence of previous composite scan images; verify this estimated trajectory based on a difference between the predicted and actual geospatial location of the object during the current scan cycle; and then extrapolate this trajectory forward into the future if validated (e.g., if the difference between the predicted and actual geospatial location of the object is less than a threshold difference). The autonomous vehicle can then autonomously elect and execute a next navigational action based on the scene, objects in the scene, and predicted trajectories of these objects, such as to reduce probability of future collision with these objects. para. [0096]: The instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a human annotator computer or mobile device, wristband, smartphone, or any suitable combination thereof.).
wherein generating first perception information perceiving the critical region based on three-dimension sensor data (see at least Hu, para. [0020]: Each LIDAR sensor can output one three-dimensional depth map (or a “LIDAR frame”)-such as in the form of a 3D point cloud representing the LIDAR sensor and external surface within the field of view of the LIDAR sensor (i.e., once per scan cycle). ); and
generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data (see at least Hu, para. [0021]: The autonomous vehicle also includes a RADAR sensor arranged on the front of and facing outwardly from the front of the autonomous vehicle, configured to detect surfaces in its field of view; For example, the RADAR sensor can define an approximately 2D field of view extending horizontally and outwardly from the front of the autonomous vehicle;  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of transmitting metadata describing the critical region to the perception module via an application programming interface (API) such that the perception module generates, within a time limit requirement of a single driving cycle, perception information for a next driving cycle in view of the critical region of the ADV, wherein generating first perception information perceiving the critical region based on three-dimension sensor data and generating second perception information perceiving a remaining area other than the critical region based on two-dimension sensor data Hu in order to augment their perceptions of their environments to enable higher-confidence and higher-accuracy autonomous operation (see at least Hu, para. [0011]).
Braunstein teaches
wherein the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception (see at least Braunstein, para. [0293]: In some embodiments, one or more of the image capture devices (e.g., image capture devices 122, 124, and 126) disclosed herein may constitute a high resolution imager and may have a resolution greater than 5M pixel, 7M pixel, 10M pixel, or greater. & para. [0299]: Image capture devices 122 may have any suitable resolution capability (e.g., number of pixels associated with the image sensor), and the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126. In some embodiments, the image sensor(s) associated with image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution. & para. [0302]: Frame rate timing in image capture device 122, 124, and 126 may depend on the resolution of the associated image sensors. For example, assuming similar line scan rates for both devices, if one device includes an image sensor having a resolution of 640×480 and another device includes an image sensor with a resolution of 1280×960, then more time will be required to acquire a frame of image data from the sensor having the higher resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the first perception information describing a driving environment in a higher resolution than the second perception information, and wherein the perception module consumes more processing resources to generate the first perception information than the second perception information of Braunstein in order to update the vehicle path using a higher resolution for an efficient navigational approach (see at least Braunstein, para. [0349]).

As per claim 18 Lopez discloses
wherein the critical region surrounding the ADV includes one or more areas that the ADV may interfere with other traffic in the next driving cycle. (see at least Lopez, para. [0034]: If a specific scenario is detected or selected from a provided set of scenarios, for example, turning left at a junction, by the scenario-interpretation apparatus, this scenario comprises a plurality of elementary situations which must be run through successively. In each current elementary situation, the entire environment of the motor vehicle then can or need no longer be monitored but rather only a monitoring region which is assigned to this elementary situation.).

As per claim 21 Lopez discloses
determining one of a plurality of the perception models based on the critical region and the remaining area other than the critical region for the next driving cycle (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information. para. [0060]: FIGS. 5a and 5b show the elementary situations 101.1, 101.2, 101.2, 101.4, 101.5, 101.6, 101.7 of an exemplary scenario which describes the turning of a motor vehicle 50 from a three-lane road onto a two-lane road, wherein the rights of way are regulated according to road signs, and the motor vehicle 50 does not have the right of way. In the first elementary situation 101.1, the motor vehicle 50 changes to turning left onto the left-hand lane and approaches the junction 61. The scenario-interpretation apparatus recognizes that the motor vehicle 50 is approaching an X junction 61 and that a left-hand turn is planned. This elementary scenario 101.1 has, as an attribute, a monitoring region 110.1 which comprises the pedestrian crossing and the regions to the left and right on the pedestrian crossing for monitoring a potential conflict point. The motor vehicle 50 must wait for passing pedestrians (or cyclists) and only if pedestrians are no longer crossing the road, or no longer wish to cross the road, is the enable criterion assigned to the elementary situation 101.1 satisfied.).

As per claim 23 Lopez discloses
determining one of a plurality of the perception models based on the critical region and the remaining area other than the critical region for the next driving cycle (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information. para. [0060]: FIGS. 5a and 5b show the elementary situations 101.1, 101.2, 101.2, 101.4, 101.5, 101.6, 101.7 of an exemplary scenario which describes the turning of a motor vehicle 50 from a three-lane road onto a two-lane road, wherein the rights of way are regulated according to road signs, and the motor vehicle 50 does not have the right of way. In the first elementary situation 101.1, the motor vehicle 50 changes to turning left onto the left-hand lane and approaches the junction 61. The scenario-interpretation apparatus recognizes that the motor vehicle 50 is approaching an X junction 61 and that a left-hand turn is planned. This elementary scenario 101.1 has, as an attribute, a monitoring region 110.1 which comprises the pedestrian crossing and the regions to the left and right on the pedestrian crossing for monitoring a potential conflict point. The motor vehicle 50 must wait for passing pedestrians (or cyclists) and only if pedestrians are no longer crossing the road, or no longer wish to cross the road, is the enable criterion assigned to the elementary situation 101.1 satisfied.).

As per claim 25 Lopez discloses
determining one of a plurality of the perception models based on the critical region and the remaining area other than the critical region for the next driving cycle (see at least Lopez, para. [0031-0032]: estimate a destination point for a currently present elementary situation to interrogate information about the monitoring region, associated with the elementary situation, of the environment-perception apparatus, and to check for the presence of the at least one enable criterion of the current elementary situation on the basis of the interrogated information. para. [0060]: FIGS. 5a and 5b show the elementary situations 101.1, 101.2, 101.2, 101.4, 101.5, 101.6, 101.7 of an exemplary scenario which describes the turning of a motor vehicle 50 from a three-lane road onto a two-lane road, wherein the rights of way are regulated according to road signs, and the motor vehicle 50 does not have the right of way. In the first elementary situation 101.1, the motor vehicle 50 changes to turning left onto the left-hand lane and approaches the junction 61. The scenario-interpretation apparatus recognizes that the motor vehicle 50 is approaching an X junction 61 and that a left-hand turn is planned. This elementary scenario 101.1 has, as an attribute, a monitoring region 110.1 which comprises the pedestrian crossing and the regions to the left and right on the pedestrian crossing for monitoring a potential conflict point. The motor vehicle 50 must wait for passing pedestrians (or cyclists) and only if pedestrians are no longer crossing the road, or no longer wish to cross the road, is the enable criterion assigned to the elementary situation 101.1 satisfied.).

Claims 7-8 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view Hu, in view of Braunstein, further in view of US 2018/0259968A1 (“Frazzoli”).
As per claim 7 Lopez does not explicitly disclose
further comprising:
determining a polygon defining the critical region surrounding the ADV based on the metadata describing the critical region; and 
calculating vertexes of the polygon based on a shape of the polygon, wherein the vertexes of the polygon are used to determine a dimension and location of the critical region.
However Frazzoli teaches
further comprising:
determining a polygon defining the critical region surrounding the ADV based on the metadata describing the critical region (see at least Frazzoli, para. [0091]: If the LIDAR is able to perform a 360-degree scan, this boundary may be completed by joining the sampled boundary points as a contour. If the LIDAR does not perform a 360-degree scan (such as the one shown in FIG. 11), the boundary 1101-1102-1103 may be extended by drawing a line 1106 from one end point 1103 of the 1-D boundary to the center 1110 of the LIDAR and another line 1107 from the center 1110 of the LIDAR to the other end point 1101. The extended boundary becomes a polygon, denoted as 1110-1101-1102-1103-1110. The area inside the boundary 1110-1101-1102-1103-1110 (i.e., the shaded area 1109 in FIG. 11) is deemed to be a perceived world relative to the LIDAR and map data. The area 1111 outside of the boundary is the unperceived world. This boundary determination method is expected to perform well when the number of foreground points (N) is large, that is, when the LIDAR has a relatively high resolution.); and
 (see at least Frazzoli, para. [0091]: If the LIDAR is able to perform a 360-degree scan, this boundary may be completed by joining the sampled boundary points as a contour. If the LIDAR does not perform a 360-degree scan (such as the one shown in FIG. 11), the boundary 1101-1102-1103 may be extended by drawing a line 1106 from one end point 1103 of the 1-D boundary to the center 1110 of the LIDAR and another line 1107 from the center 1110 of the LIDAR to the other end point 1101. The extended boundary becomes a polygon, denoted as 1110-1101-1102-1103-1110. The area inside the boundary 1110-1101-1102-1103-1110 (i.e., the shaded area 1109 in FIG. 11) is deemed to be a perceived world relative to the LIDAR and map data. The area 1111 outside of the boundary is the unperceived world. This boundary determination method is expected to perform well when the number of foreground points (N) is large, that is, when the LIDAR has a relatively high resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of  determining a polygon defining the critical region surrounding the ADV based on the metadata describing the critical region and calculating vertexes of the polygon based on a shape of the polygon, wherein the vertexes of the polygon are used to determine a dimension and location of the critical region Frazzoli in order to reason about when its information about the perceived world is sufficient, and when potential risks in the unperceived world are insignificant, for it to safely proceed forward (see at least Frazzoli, para. [0076]).

As per claim 8 Lopez does not explicitly disclose

However Frazzoli teaches
wherein the database comprises a plurality of database entries, wherein each database entry of the plurality of database entries maps a particular driving scenario to a set of metadata describing one or more rules to define a polygon representing a critical region. (see at least Frazzoli, para. [0116]: dark vehicle generation process creates a representative shape (e.g., a square, a rectangle, a triangle, a polygon, a circle, and an ellipse) centered at the point, oriented in the travel direction of the lane, and of a size representing a potential footprint of the dark vehicle & para. [0121]-[0128]: If historical data on vehicle behavior in a particular area shows that certain rules of the road are routinely violated, then that behavior could also be applied to dark vehicles. For instance, if analysis of historical data at a particular intersection shows that traffic light violations are observed with a sufficiently high predefined probability, then a dark vehicle being generated at the intersection may also be expected to violate the traffic light, with some predefined probability. For example, if a dark vehicle is generated at the intersection just behind the traffic light stop line, and the status of the traffic light is known to be red, a traffic light violation at this intersection could be provided for by setting the speed of the dark vehicle may be set to the speed limit rather than to 0 km/hr.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the database comprises a plurality of database entries, wherein each database entry of the plurality of database entries maps a particular driving scenario to a set of metadata describing one or more 

As per claim 15 Lopez does not explicitly disclose
further comprising:
determining a polygon defining the critical region surrounding the ADV based on the metadata describing the critical region; and 
calculating vertexes of the polygon based on a shape of the polygon, wherein the vertexes of the polygon are used to determine a dimension and location of the critical region.
However Frazzoli teaches,
further comprising:
determining a polygon defining the critical region surrounding the ADV based on the metadata describing the critical region (see at least Frazzoli, para. [0091]: If the LIDAR is able to perform a 360-degree scan, this boundary may be completed by joining the sampled boundary points as a contour. If the LIDAR does not perform a 360-degree scan (such as the one shown in FIG. 11), the boundary 1101-1102-1103 may be extended by drawing a line 1106 from one end point 1103 of the 1-D boundary to the center 1110 of the LIDAR and another line 1107 from the center 1110 of the LIDAR to the other end point 1101. The extended boundary becomes a polygon, denoted as 1110-1101-1102-1103-1110. The area inside the boundary 1110-1101-1102-1103-1110 (i.e., the shaded area 1109 in FIG. 11) is deemed to be a perceived world relative to the LIDAR and map data. The area 1111 outside of the boundary is the unperceived world. This boundary determination method is expected to perform well when the number of foreground points (N) is large, that is, when the LIDAR has a relatively high resolution.); and
calculating vertexes of the polygon based on a shape of the polygon, wherein the vertexes of the polygon are used to determine a dimension and location of the critical region. (see at least Frazzoli, para. [0091]: If the LIDAR is able to perform a 360-degree scan, this boundary may be completed by joining the sampled boundary points as a contour. If the LIDAR does not perform a 360-degree scan (such as the one shown in FIG. 11), the boundary 1101-1102-1103 may be extended by drawing a line 1106 from one end point 1103 of the 1-D boundary to the center 1110 of the LIDAR and another line 1107 from the center 1110 of the LIDAR to the other end point 1101. The extended boundary becomes a polygon, denoted as 1110-1101-1102-1103-1110. The area inside the boundary 1110-1101-1102-1103-1110 (i.e., the shaded area 1109 in FIG. 11) is deemed to be a perceived world relative to the LIDAR and map data. The area 1111 outside of the boundary is the unperceived world. This boundary determination method is expected to perform well when the number of foreground points (N) is large, that is, when the LIDAR has a relatively high resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of  determining a polygon defining the critical region surrounding the ADV based on the metadata describing the critical region and calculating vertexes of the polygon based on a shape of the polygon, wherein the vertexes of the polygon are used to determine a dimension and location of the critical region Frazzoli in order to reason about when its information about the perceived world is sufficient, and when potential risks in the unperceived world are insignificant, for it to safely proceed forward (see at least Frazzoli, para. [0076]).

As per claim 16 Lopez does not explicitly disclose
wherein the database comprises a plurality of database entries, wherein each database entry of the plurality of database entries maps a particular driving scenario to a set of metadata describing one or more rules to define a polygon representing a critical region.
However Frazzoli teaches
wherein the database comprises a plurality of database entries, wherein each database entry of the plurality of database entries maps a particular driving scenario to a set of metadata describing one or more rules to define a polygon representing a critical region. (see at least Frazzoli, para. [0116]: dark vehicle generation process creates a representative shape (e.g., a square, a rectangle, a triangle, a polygon, a circle, and an ellipse) centered at the point, oriented in the travel direction of the lane, and of a size representing a potential footprint of the dark vehicle & para. [0121]-[0128]: If historical data on vehicle behavior in a particular area shows that certain rules of the road are routinely violated, then that behavior could also be applied to dark vehicles. For instance, if analysis of historical data at a particular intersection shows that traffic light violations are observed with a sufficiently high predefined probability, then a dark vehicle being generated at the intersection may also be expected to violate the traffic light, with some predefined probability. For example, if a dark vehicle is generated at the intersection just behind the traffic light stop line, and the status of the traffic light is known to be red, a traffic light violation at this intersection could be provided for by setting the speed of the dark vehicle may be set to the speed limit rather than to 0 km/hr.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the .

Claims 22, 24, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view Hu, in view of Braunstein, further in view of US 2019/0120947A1 (“Wheeler”).
As per claim 22 Lopez does not explicitly disclose
wherein the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models.
Wheeler teaches
wherein the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models (see at least Wheeler, para. [0081], para. [0089] & para. [0099]: Subsequently, the HD map system receives 1130 sensor data from sensors of the vehicle including the camera sensor and LIDAR sensor, for example, data captured as the vehicle drives along various routes. The HD map system generates 1140 HD maps using the received sensor data and the LIDAR-to-camera transforms determined by calibrating the sensors of the vehicle. For example, the LIDAR-to–camera transform is used for correlating the data captured by LIDAR and camera sensors and combining the data to obtain a consistent view of the surroundings of the vehicle. The vehicle uses 1150 the HD map for various purposes including guiding the vehicle, displaying map data and other applications related to driving of the vehicle or self-driving.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models of Wheeler in order to cover different areas visible from sensors of the vehicle (see at least Wheeler, para. [0089]).

As per claim 24 Lopez does not explicitly disclose
wherein the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models.
Wheeler teaches
wherein the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models (see at least Wheeler, para. [0081], para. [0089] & para. [0099]: Subsequently, the HD map system receives 1130 sensor data from sensors of the vehicle including the camera sensor and LIDAR sensor, for example, data captured as the vehicle drives along various routes. The HD map system generates 1140 HD maps using the received sensor data and the LIDAR-to-camera transforms determined by calibrating the sensors of the vehicle. For example, the LIDAR-to–camera transform is used for correlating the data captured by LIDAR and camera sensors and combining the data to obtain a consistent view of the surroundings of the vehicle. The vehicle uses 1150 the HD map for various purposes including guiding the vehicle, displaying map data and other applications related to driving of the vehicle or self-driving.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models of Wheeler in order to cover different areas visible from sensors of the vehicle (see at least Wheeler, para. [0089]).

As per claim 26 Lopez does not explicitly disclose
wherein the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models.
Wheeler teaches
wherein the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models (see at least Wheeler, para. [0081], para. [0089] & para. [0099]: Subsequently, the HD map system receives 1130 sensor data from sensors of the vehicle including the camera sensor and LIDAR sensor, for example, data captured as the vehicle drives along various routes. The HD map system generates 1140 HD maps using the received sensor data and the LIDAR-to-camera transforms determined by calibrating the sensors of the vehicle. For example, the LIDAR-to–camera transform is used for correlating the data captured by LIDAR and camera sensors and combining the data to obtain a consistent view of the surroundings of the vehicle. The vehicle uses 1150 the HD map for various purposes including guiding the vehicle, displaying map data and other applications related to driving of the vehicle or self-driving.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lopez to incorporate the teachings of the plurality of the perception models include the first perception model, the second perception model, and a third perception model, wherein the third perception model is a hybrid mode using a combination of different perception models of Wheeler in order to cover different areas visible from sensors of the vehicle (see at least Wheeler, para. [0089]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668  

/Angelina Shudy/Primary Examiner, Art Unit 3668